Detailed Action
	The communications received 07/19/2022 have been filed and considered by the Examiner. Claims 1-20 are pending and claims 12-13 are withdrawn. Claim 20 is new. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherji (US 2018/0311915) hereinafter MUK in view of Flanders (US 4,058,580) hereinafter FLAN.

As for claim 1, MUK teaches a method of manufacturing a structural beam (a product of plate or I profile) [Abstract; Fig. 1C] comprising:
- an elongate base part comprising a polymer (including the resin the jute is impregnated with) [Fig. 1C #108; 0079; 0113-0118], the base part having a length, defining a length direction of the beam, and having a width and a height, and 
- an elongate reinforcement part comprising a strip comprising a polymer and unidirectional fibers (the resin and fabric) [0079; 0092], bonded to the base part at an outer surface of the base part and extending in the length direction along the length of the base part [Fig. 1C #109; 0079], the method comprising:
 	- feeding a composition comprising the polymer for forming the elongate base part, via an extruder, to an extrusion die [Fig. 3 #6; 0088], 
- feeding the elongate reinforcement part comprising the strip to the extrusion die [Fig. 3 #4, #6; 0086], 
- forming the beam by extrusion, while bonding the elongate reinforcement part to the base part by joining the elongate reinforcement part and the composition within the extrusion die [Fig. 3 #10; 0090-92].

While MUK does not explicitly teach that the strip of the elongate reinforcement part has a higher Young's modulus than the base part, it does teach that the stiffness of the product is increased by the inclusion of the elongate reinforcement part(s) [0191] which suggests that the elongate reinforcement part(s) of MUK have a higher young’s modulus than the base as their inclusion leads to a higher stiffness. 
	Should the Applicant disagree:
	FLAN teaches the production of board and beams that employ reinforcing features at the surface region with higher modulus of elasticity (young’s modulus) [Abstract; col. 2 l. 32-68; col. 9 l. 30-68]. These surface features that employ higher modulus of elasticity fiber (such as filaments) based reinforcements are important in order to prevent structural damage at high load by offloading the shear stress over a greater area [col. 2 l. 18-68; col. 9 l. 30-68].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have had the reinforcements of MUK have a higher young’s modulus as taught by FLAN as this would help to prevent structural damage at high loads.   

	As for claim 2, MUK/FLAN teach claim 1 and MUK further teaches 
- bonding a further elongate reinforcement part comprising a further strip (the bottom strip) comprising a polymer (the impregnating resin) [0088] and unidirectional fibers [0092] to the base part at a further outer surface (bottom encapsulation one of two synthetic fibers fed) of the base part opposite the outer surface and extending in the length direction along the length of the base part [Fig. 1C; 0086; 0092].

	As for claim 3, MUK/FLAN teach claim 1 and MUK further teaches wherein the elongate reinforcement part of the beam to be formed comprises at least one strip comprising a polymer (resin) and unidirectional fibers bonded to each other [0092], wherein during the step of feeding, said elongate reinforcement part comprising the strip is fed to the extrusion die.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized multiple strips to form the reinforcement part as this would have amounted to a prima facie duplication of parts [see e.g. MPEP 2144.04(VI)(B)]. 
 
	As for claim 4, MUK/FLAN teach claim 2 and see claim 3 for the multiple strips. The Examiner further notes that the elongate reinforcement part is bonded to the outer surface of the base part [MUK: Fig. 1C #109; 0079]. 

	As for claim 5, MUK/FLAN teach claim 1 and the polymer (resin) is a thermoplastic polymer (thermoplastic resin) [MUK: 0062]. 

	As for claim 6, MUK/FLAN teach claim 1 and the polymer of the strip is chosen from the group consisting of thermoplastic polymers (thermoplastic resin) [MUK: 0062].

	As for claim 7, MUK/FLAN teach claim 1 and MUK further teaches that the width of the elongate reinforcement part and/or the further elongate reinforcement part is at least substantially equal to the width of the base part (it is understood that by encapsulating that they are substantially the same width) [Fig. 1C; 0079].

	As for claim 11, MUK/FLAN teach claim 1 and MUK teaches that the base part has a height (width, the Examiner understands that the question of height vs width would be its relative orientation) overlapping the range of 50-700 mm (a height of 600-1200mm) [0099].
Overlapping ranges are prima facie obvious [see e.g. MPEP 2144.05(I)]. In addition, the other alternative for the shape is an I beam with a height of 120 mm which falls within the claimed range [0098]. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the shapes as a simple substitution of possible shapes. A simple substitution of one known element for another to obtain predictable results is prima facie obvious [see e.g. MPEP 2143(I)(B)].

As for claim 19, MUK/FLAN teach claim 1 and as applied to claim 11 as the I beam shape, the height in the range of 100-400 mm (120 mm) [MUK: 0098] along with a width (thickness, the Examiner understands the difference between a width, a thickness, and a height as a matter of relative orientation) that is 10 – 50 percent of the height (20 mm) [0098]. 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherji (US 2018/0311915) hereinafter MUK in view of Flanders (US 4,058,580) hereinafter FLAN as applied to claim 1 and further in view of De Waal (US 2016/0289968) hereinafter WAA.

	As for claims 8-9, MUK/FLAN teach claim 1 but do not teach a hollow profile in the base part nor this hollow part being filled with foam. 
	WAA teaches a construction panel (framing member) [Abstract] in which the base part includes a hollow (a channel) [Fig. 1A #12; 0030] which is then filled with a foam (insulative material) [Fig. 2 #32; 0018; 0028], this aids in the insulation of the panel which improves insulation efficiency [0003].
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the hollow and foam of WAA to the base of MUK/FLAN in order to improve insulation which improves the comfort and the efficiency of the product. 

Claims 10, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherji (US 2018/0311915) hereinafter MUK in view of Flanders (US 4,058,580) hereinafter FLAN as applied to claim 1 and further in view of Clarkson et al (US 2016/0254175) hereinafter CLA.

As for claim 10, MUK/FLAN teach claim 1 but do not teach a thickness of the strip.
CLA teaches a composite panel based on using fabric impregnated with resin (prepreg) [Abstract; 0044] in which the thickness of the impregnated fabric can be from 0.2 mm to 1 mm thick [0044] as a means of aiding in the achieving of manufacturing advantages without compromising performance [0039; 0044].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used a thickness of the fabric (which would be impregnated) as suggested by CLA in the method of MUK/FLAN in order to aid in the achieving of manufacturing advantages without compromising performance. As MUK/FLAN pertains to a composite formed of fibers such as polyester, carbon, aramid, glass, and basalt fibers [MUK: 0052] impregnated with resin such as thermoset such as epoxy [MUK: 0062] yet is silent to a thickness of the strip, the ordinary artisan would readily have recognized the thickness taught by CLA to be a typical thickness usable in the combination of MUK/FLAN. In addition, the thickness of CLA as the thickness of MUK/FLAN would be a simple substitution of thicknesses of impregnated fabrics. A simple substitution of one known element for another to obtain predictable results is prima facie obvious [see e.g. MPEP 2143(I)(B)].

As for claim 14, MUK/FLAN teach claim 1, further comprising bonding a further elongate reinforcement part comprising a further strip comprising a polymer and unidirectional fibers to the base part at a further outer surface of the base part opposite the outer surface and extending in the length direction along the length of the base part (on the other side) [MUK: Fig. 3; 0086]; 
wherein during the step of feeding, said elongate reinforcement part comprising the multiple strips is fed to the extrusion die [0087-88]; 
wherein the base part has a height in the range of 50 - 700 mm (120 mm) [MUK: 0098]; 
and wherein the base part has a width (thickness) in the range of 10 - 50 percent of the height (20 mm) [MUK: 0098];
the use of an I shape vs a panel is among the shapes provided for in the teachings of MUK to produce the corresponding product, i.e. merely another usable embodiment of the invention of MUK [MUK: 0054]. In addition, the substitution of shapes within the context of MUK would have been a simple substitution of one known element for another to obtain predictable results which is prima facie obvious [see e.g. MPEP 2143(I)(B)];
wherein the elongate reinforcement part of the beam to be formed comprises multiple strips comprising a polymer and unidirectional fibers bonded to each other is understood to be a duplication of parts. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized multiple strips to form the reinforcement part as this would have amounted to a prima facie duplication of parts [see e.g. MPEP 2144.04(VI)(B)]. 

MUK/FLAN does not teach wherein the strip comprising a polymer and unidirectional fibers has a thickness in the range of 0.1 - 5 mm; 
CLA teaches a composite panel based on using fabric impregnated with resin (prepreg) [Abstract; 0044] in which the thickness of the impregnated fabric can be from 0.2 mm to 1 mm thick [0044] as a means of aiding in the achieving of manufacturing advantages without compromising performance [0039; 0044].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used a thickness of the fabric (which would be impregnated) as suggested by CLA in the method of MUK/FLAN in order to aid in the achieving of manufacturing advantages without compromising performance. As MUK/FLAN pertains to a composite formed of fibers such as polyester, carbon, aramid, glass, and basalt fibers [MUK: 0052] impregnated with resin such as thermoset such as epoxy [MUK: 0062] yet is silent to a thickness of the strip, the ordinary artisan would readily have recognized the thickness taught by CLA to be a typical thickness usable in the combination of MUK/FLAN. In addition, the thickness of CLA as the thickness of MUK/FLAN would be a simple substitution of thicknesses of impregnated fabrics. A simple substitution of one known element for another to obtain predictable results is prima facie obvious [see e.g. MPEP 2143(I)(B)].

As for claim 16, MUK/FLAN/CLA teach claim 14 and see claim 14 as it pertains to the multiple strips.

As for claim 17, MUK/FLAN/CLA teach claim 14 and MUK further teaches that the width is approximately equal for the reinforcement and the base parts [Fig. 1C].

As for claim 18, MUK/FLAN teach claim 1 and MUK/FLAN/CLA as applied to claim 14 has the claimed thickness of the strip. 
Claim 20 us rejected under 35 U.S.C. 103 as being unpatentable over Mukherji (US 2018/0311915) hereinafter MUK in view of Flanders (US 4,058,580) hereinafter FLAN as applied to claim 1 and further in view of Blackmore (US 6,146,576) hereinafter BLA.
As for claim 20, MUK/FLAN teaches claim 1 but fails to teach any of the fibers being exposed. 
BLA teaches the formation of composite materials utilizing resins [Abstract] in which conductive strands (woven fibers) are incorporated into the composite [col. 4 l. 20-38] in order to heat the composite and cure it thereby providing a composite materials with desirable physical properties [col. 1 l. 56-68]. The conductive strands are exposed on one side to be able to engage with electrical contacts which heats the resin [Fig. 2 #24 and 26; col. 4 l. 34-50; col. 7 l. 7-13]. The conductive strands are additionally formed of glass fabric which is understood to have a higher Young’s modulus than the thermoplastic resins [col. 1 l. 65- col. 2 l. 1-7].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the conductive strands and to expose them on one side of the composite of MUK/FLAN as taught by BLA in order to allow for internal heating of the resin which yields a composite with desirable physical properties. As the electrical contacts merely need to be in contact with an exposed portion (it is understood that the bands used are mainly to secure in place the contacts) along the length of the composite, the selection of which side to incorporate the exposed strand would have amounted to prima facie choice from a finite number of identified predictable composite sides [see e.g. MPEP 2143(I)(E)]. In addition, 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mukherji (US 2018/0311915) hereinafter MUK in view of Flanders (US 4,058,580) hereinafter FLAN and Clarkson et al (US 2016/0254175) hereinafter CLA as applied to claim 14 further in view of De Waal (US 2016/0289968) hereinafter WAA.
As for claim 15, MUK/FLAN/CLA teach claim 14 but do not teach the hollow profile with a foam.  
WAA teaches a construction panel (framing member) [Abstract] in which the base part includes a hollow (a channel) [Fig. 1A #12; 0030] which is then filled with a foam (insulative material) [Fig. 2 #32; 0018; 0028], this aids in the insulation of the panel which improves comfort along with its efficiency [0003].
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the hollow and foam of WAA to the base of MUK/FLAN in order to improve insulation which improves the comfort and the efficiency of the product. 
Response to Arguments
Applicant's arguments filed 07/19/2022 have been fully considered but they are not persuasive.
Applicant argues on pg. 7 that Mukherji does not teach claim 1 as the Applicant views the fibers of Mukherji as distinct from the strip of claim 1 and therefore Mukherji is not introducing a strip to an extrusion die.
The Examiner respectfully disagrees. As defined in the dictionary a strip pertains to “a long narrow piece of a material” [see Merriam Webster Strip] ergo an elongate fiber like that of Mukherji is substantially a strip. 

	Applicant argues on pg. 7 that Mukherji does not teach claim 1 and claims that the pultrusion device of Mukherji is insufficiently an extruder. 
	The Examiner respectfully disagrees. The pultrusion device of Mukherji extrudes the material downstream, therefore it is an extruder [Fig. 3 #6]. 

	Applicant argues on pg. 7 that the ordinary artisan would not have been motivated to have added a thermoplastic copolymer to the resin of Mukherji to meet claim 6.
	It is unclear to the Examiner how this is an issue of combination of prior art references as Mukherji discloses the use of thermoplastic copolymer resins as acceptable alternatives [0062]. Therefore, there is no issue with Mukherji’s resin compatibility. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414. The examiner can normally be reached M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V./Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712